
	

116 HR 2409 : Expanding Access to Capital for Rural Job Creators Act
U.S. House of Representatives
2019-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 2409
		IN THE SENATE OF THE UNITED STATES
		July 10, 2019 Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To amend the Securities Exchange Act of 1934 to expand access to capital for rural-area small
			 businesses, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Expanding Access to Capital for Rural Job Creators Act. 2.Access to capital for rural-area small businessesSection 4(j) of the Securities Exchange Act of 1934 (15 U.S.C. 78d(j)) is amended—
 (1)in paragraph (4)(C), by inserting rural-area small businesses, after women-owned small businesses,; and (2)in paragraph (6)(B)(iii), by inserting rural-area small businesses, after women-owned small businesses,.
			Passed the House of Representatives July 9, 2019.Cheryl L. Johnson,Clerk
